Citation Nr: 1031552	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left eye disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to January 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office, in San Juan, Puerto Rico, 
which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 (2009).  In order to prevail on the issue 
of service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection for certain organic diseases of the nervous 
system and psychoses may be established based upon a legal 
"presumption" by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1) (2009).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran maintains that he has a left eye disorder that was 
first manifested during his period of active service in Kuwait.  
He asserts that he experienced early symptoms of the disorder in 
service, but was only treated with eye drops on two occasions.  
He also asserts that his left eye disorder is an undiagnosed 
condition that is attributable to his active service in the 
Persian Gulf.  In July 2010, his representative asserted that his 
left eye disorder was an organic disease of the nervous system 
which had become manifested to a compensable degree within the 
first year following separation from service.

A VA eye examination report dated in May 2006 shows that the 
Veteran was diagnosed with profound visual impairment of the left 
eye due to herpetic keratouveitis with a secondary corneal scar.  
The examiner indicated that the loss of vision of the left eye 
was caused by or the result of herpetic keratouveitis with a 
secondary corneal scar.  The examiner, however, did not comment 
as to whether this disorder was manifested as a result of the 
Veteran's period of active service, or whether it was an organic 
disease of the nervous system which had become manifested to a 
compensable degree within the first year following separation 
from service.  Additionally, it is unclear whether the examiner 
considered the Veteran's competent assertions as to the onset of 
symptoms during service and of the continuity of symptoms since 
service.  As such, a comprehensive VA examination and opinion is 
required in this case.  Assistance by VA includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).

As to the issue of service connection for a psychiatric disorder, 
the Veteran asserts that he has developed a nervous disorder as a 
result of his left eye disorder.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A private medical record from H. J. M., Ph.D., dated in January 
2006 shows that the Veteran was being treated for a dysthymic 
disorder and generalized anxiety disorder associated to left eye 
severe dysfunction.  The Veteran is not in receipt of service 
connection for a left eye disorder.  When a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the 
Veteran has a claim for service connection for a left eye 
disorder pending, the Board cannot proceed with the claim for 
secondary service connection until there has been final 
adjudication of the Veteran's other claim.  Thus, adjudication of 
the claim for service connection for a psychiatric disorder, to 
include as secondary to a left eye disorder, will be held in 
abeyance pending further development and adjudication of the 
Veteran's claim of entitlement to service connection for a left 
eye disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA eye examination to 
determine the etiology of his asserted left 
eye disorder.  A complete history of the 
claimed disorder should be obtained from the 
Veteran. The claims file and a copy of this 
Remand must be made available and reviewed by 
the examiner.  All tests deemed necessary by 
the examiner should be performed and all 
clinical findings should be reported in 
detail.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a left eye 
disorder that is manifested as a result of 
his period of active service, to include the 
incidents requiring the use of eye drops 
during service.  An opinion should be 
provided as to the nature, date of onset, and 
etiology of the Veteran's asserted disability 
found on examination.  

The examiner must also indicate whether the 
Veteran has any such manifestations that by 
history, physical examination and laboratory 
tests cannot be attributed to any known 
clinical diagnosis or diagnoses.  If the 
manifestations are attributable to a known 
clinical diagnosis, the examiner must state 
whether it is at least as likely as not that 
the diagnosed condition is related to or had 
its onset in service.

The examiner is also requested to opine as to 
whether any left eye disorder found on 
examination is a manifestation of an organic 
disease of the nervous system.  If so, it is 
requested that the degree of disability be 
estimated pursuant to the appropriate 
applicable Diagnostic Code provision, to 
include the degree of disability within the 
first year following separation from service.

In doing so, the examiner must acknowledge 
the Veteran's report of symptomatology in 
service and of a continuity of symptomatology 
since service.  Any opinions expressed must 
be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


